Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7:  The primary reason for the allowance of the claims is the inclusion of the limitation “after filling the mask in the first trench, patterning the mask to form an opening in the mask; after forming the second trench in the semiconductor substrate, removing the mask; filling a dielectric material in the second trench”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 15-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “filling a dielectric material in the second trench; forming a first mask over a first portion of the dielectric material in the second trench and exposing a second portion of the dielectric material in the first trench; and recessing the second portion of the dielectric material in the first trench by using the first mask as an etch mask”, in all of the claims in combination with the remaining features of independent claim 15.
Claims 21-27:  The primary reason for the allowance of the claims is the inclusion of the limitation “the first portion of the semiconductor substrate is wider than the second portion of the semiconductor substrate; patterning the first portion of the semiconductor substrate by using the mask as an etch mask to form a semiconductor fin thinner than the second portion of the semiconductor substrate”, in all of the claims in combination with the remaining features of independent claim 21.
Hu et al. (US 2016/0190122) teach a method comprising forming a first trench (Fig. 13, element 307) in a semiconductor substrate (Fig. 13, element 102); filling a mask (Fig. 14, element 308) in the first trench and over the semiconductor substrate; forming a second trench (Figs. 16-17 disclose recessing element 308 which is considered as the second trench) in the semiconductor substrate, wherein a depth of the second trench is different from a depth of the first trench (Figs. 16-17); and filling a dielectric material in the first trench (Figs. 14-17). Hu et al. further teach etching a semiconductor substrate (Fig. 12, element 102) to form a first portion (Figs. 12-13, element 110) of the semiconductor substrate protruding from a bottom portion of the semiconductor substrate and a second portion (Figs. 12-13, element 108) of the semiconductor substrate protruding from the bottom portion of the semiconductor substrate, wherein the first portion of the semiconductor substrate is in a logic core  region (Figs. 1-3, element 110, paragraph 0014, 0063 disclose the semiconductor structure may be incorporated in various integrated circuit, such as logic circuit, DRAM, flash memory, or imaging sensor. Accordingly, it would be obvious to one of ordinary skill in the art for the first region to comprise of a logic core region) of the semiconductor substrate and the second portion of the semiconductor substrate is in a memory device region (Figs. 1-3, element 108, paragraph 0014, 0063 disclose the semiconductor structure may be incorporated in various integrated circuit, such as logic circuit, DRAM, flash memory, or imaging sensor. Accordingly, it would be obvious to one of ordinary skill in the art for the first region to comprise of a memory region) of the semiconductor substrate, forming a mask (Fig. 12, element 301) over the semiconductor substrate and covering the first portion and the second portion of the semiconductor substrate; patterning the first portion of the semiconductor substrate by using the mask as an etch mask to form a semiconductor fin shorter (Figs. 12-17) than the second portion of the semiconductor substrate; removing the mask (Fig. 19); and depositing a dielectric material (Fig. 19, element 308) to surround the semiconductor fin and the second portion of the semiconductor substrate.
However, Hu et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 15, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813